DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the radius of the rounded inside edges corresponds to half of the thickness, measured in the direction of the curve of concave bars that have a rectangular cross-sectional profile” in claims 11-13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DePauw et al. and Ramp et al. (US 6,193,604 B1) or MacKenzie (US D687,659 S).
Regarding claims 1 and 6 and 7 , DePauw et al. discloses a threshing or separating concave (56) in a threshing system (30) having a threshing drum (32) interacting with the concave, and in a combine harvester (10), the concave having curved cheeks (end pieces 80, 82 and medial frame pieces 84), between which concave bars (86) each having an elongated cross-sectional profile with a 
DePauw et al. shows a rectangular inside edge instead of the claimed rounded inside edge of the concave bars.

Ramp et al. teaches that it is old and well known in the agricultural concave art for the concave bars (60, 62) to either have rectangular inside edges (refer to straight rectangular bars 60), which “provide an aggressive threshing edge” or round inside edges (refers to straight round bars 62), which “provide a rounded threshing surface that is capable of shedding crop material” (col.3, lines 7-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the concave bars of DePauw et al. to have rounded inside edge in order to provide a threshing surface that is capable of shedding crop material, thus providing the desired threshing affect.

Alternatively, MacKenzie teaches that providing concave bars with rounded inside edges is an old and well known design for a threshing concave.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the concave bars of DePauw et al. to have rounded inside edges as an alternate design for a threshing concave bars as taught by MacKenzie.

Regarding claims 2-5 and 8-13, the combination of DePauw et al. and Ramp et al. or MacKenzie discloses the threshing or separating concave as in claim 1, where the rounded inside edges transition directly to the holes (due to the modification of the concave bars 86 of DePauw et al. in view of the teachings of Ramp et al. and MacKenzie), per claim 2;
where the concave bars (86 of DePauw et al.) extend perpendicular to the curved cheeks (80, 82, 84 of DePauw et al.), per claims 3 and 8;
where the concave rods (92 of DePauw et al.) extend parallel to the curved cheeks (80, 82, 82 of DePauw et al.) and perpendicular to the concave bars (86 of DePauw et al.), as shown in FIG.4 of DePauw et al., per claims 4 and 9 and 10;
where the radius of the rounded inside edges corresponds to half of the thickness, measured in the direction of the curve of concave bars that have a rectangular cross-sectional profile, (as shown in  FIG.5 of MacKenzie), per claims 5 and 11-13.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/         Examiner, Art Unit 3671